Citation Nr: 0737417	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-35 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955 and from February 1962 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied service connection for a 
heart disability.  


FINDINGS OF FACT

A heart disability did not originate in service, and it is 
not related to any incident of service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in August 2004. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, private medical records, and VA medical 
records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in this case and elicited an opinion from his 
private physician.  There is no additional notice that should 
be provided and there has been a complete review of all the 
evidence without prejudice to the veteran.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against service connection for a heart disability, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  service medical records, 
private medical records, and VA medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's service medical records reveal that the veteran 
experienced auricular fibrillation, also noted as atrial 
fibrillation, in April 1963.  The separation examination in 
February 1966 noted this incident and reported that he was 
hospitalized for one week and his heart rhythm returned to 
normal with Butysol sodium treatment.  He remained 
asymptomatic until his discharge from the hospital.  No 
further occurrences with the veteran's heart were noted in 
service or on his separation exam.

Both private medical records and VA outpatient records 
reflect that the veteran has a current disability.  Private 
medical records from March 2001 noted a right bundle branch 
block, a left anterior fascicular block and a bifascicular 
block.  In August 2001, private medical records report a 
right bundle branch block was present, along with sinus 
tachycardia and left atrial enlargement. 

An electrocardiogram (EKG) was taken during a VA outpatient 
visit in June 2002.  The EKG noted a first degree AV block, a 
right bundle branch block and a left anterior fascicular 
block.  The veteran was assessed to have a trifascicular 
block.  Progress notes from this visit reflect that the 
veteran had an EKG in March 2002, from which the findings 
remained unchanged in the June 2002 examination.  Subsequent 
VA outpatient records, through May 2004, report a 
trifascicular block is present.  

A January 2003 VA examination revealed no current disability.  
The examiner specifically notes that no cardiac testing was 
required, the last EKG was normal and that there is no 
documented cardiac disease or diagnosis at present.  However, 
this examination's findings are inconsistent with the above-
cited clinical evidence taken from several different medical 
reports, from March 2001 to May 2004, in which a heart 
disability was noted.

Private medical records from the veteran's physician reflect 
that his current disability is not related to the complaints 
in service.  In a March 2005 letter, the veteran's private 
physician reported that the veteran's current EKG abnormality 
could have been present when he left service but, without an 
EKG at that time, he could not comment as to whether this 
condition was present at separation from service.  In 
addition, the physician reports that he suspected the 
veteran's current EKG abnormality is a reflection of gradual 
degeneration of his cardiac conduction system.  In an October 
2004 cardiology consultation, the same physician stated that 
the veteran's current disability was different from the 
atrial fibrillation noted in service.  He specifically noted 
that there was no evidence of atrial fibrillation currently 
and no present symptoms consistent with it.  In addition, the 
examiner commented that the veteran had obvious conduction 
disease, but that this was not specific for significant 
atherosclerotic heart disease or cardiomyopathy.  He added 
that the veteran showed him the telemetry strips from 41 
years ago that suggested paroxysmal atrial fibrillation.  The 
physician further noted that this did not appear to be a 
current issue with the veteran.  The clinical evidence 
therefore suggests that there is no link between the 
veteran's in-service injury and his current heart disability.

Although the veteran had an injury in service and currently 
has a heart disability, the clinical findings indicate that 
the current disability is not related to the veteran's in-
service injury.  The veteran's private physician in March 
2005 reported that he suspected his current disability was 
due to gradual degeneration and, in October 2004, he also 
noted that the veteran's current disability is not the result 
of atrial fibrillation.  As the there is no evidence of a 
heart disability upon separation from service and for many 
years following service, and no nexus opinion linking the 
current disability to the complaints in service, the 
preponderance of the evidence is against the veteran's claim.  
The Board therefore concludes that the veteran's current 
disability was not incurred in or aggravated by an in-service 
injury or event.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


